Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 6/10/20201. 
Claims 1-20 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 6/10/2021 are noted.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus, process and CRM categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 8 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent Claims 1 & 14 mirror Claim 8 but being drawn to different statutory categories. 
“A method of dynamically providing a bonus to a prize on an electronic gaming machine, the electronic gaming machine including a display device providing a plurality of display positions, and a game controller including a processor and a memory storing a) a group of symbols including a plurality of trigger symbols and a plurality of non-trigger symbols, and b) a plurality of instructions, which, when executed, cause the processor to initiate a first game of a plurality of games, the method comprising: selecting a plurality of symbols for the first game randomly from the group of symbols based on a random number generated by a random number generator in response to an input to initiate a play of a game; displaying the plurality of symbols selected at the plurality of display positions; generating a plurality of visual elements, each of the plurality of visual elements being uniquely associated with one of the plurality of display positions; evaluating the prize for the first game from the plurality of symbols displayed; and modifying the prize on the display device when a first display position of the plurality of display positions displays a first trigger symbol of the plurality of trigger symbols based on a first visual element of the plurality of visual elements that is uniquely associated with the first display position of the plurality of display positions containing the first trigger symbol of the plurality of trigger symbols.” 


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, “Certain Methods Of Organizing Human Activity”, “fundamental economic principles or practices (including hedging, insurance, mitigating risk)” and “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. The claims are drawn to a wagering game which requires the exchange of consideration based on probabilities created during the game; a fundamental economic practice. The claims also require following rules defining how the game is played and represent a social activity. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including memory, a display and controller.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract process. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, see U.S. 2006/0116208, e.g. ¶¶ 5, 43, 44 showing the conventionality of memory, displays and controllers as they pertain to a slot machine. Additionally Applicant’s Specifications in at least ¶ 34 make clear that the invention is implemented on a general purpose computer. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of an abstract process. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-16, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez (US 2015/0031437). 
Regarding Claims 1, 8, 14: Gomez discloses an EGM, process, and CRM (Figs 1, 6, ¶ 26), a display device providing a plurality of display positions, (Fig. 1, 12); and a game controller including a processor and a memory storing a) symbol data for a group of symbols including a plurality of trigger symbols and a plurality of non-trigger symbols, (Fig. 6, 44, memory storing symbols including trigger symbols per Fig. 2, 38 and non-trigger symbols {non-scatter symbols} on reels 13). 
Gomez discloses a plurality of instructions, (¶26), which, when executed, cause the processor to at least: in response to an input to initiate a play of a game, (Fig. 6, 30), display a plurality of symbols selected randomly from the group of symbols at the plurality of display positions based on a random number generated by a random number generator, (¶ 35, Fig. 6, 32), determine an award amount associated with the plurality of symbols, (Fig. 6, 34, 36), display a bonus array having a plurality of visual elements, (e.g., Fig. 3, secondary game/peripheral reels 15 showing a bonus array), each of the plurality of visual elements being uniquely associated with one of the plurality of display positions, (e.g., Fig. 4, illuminated peripheral reel symbols are uniquely associated with a displayed scatter symbol 38), and display the award amount being modified when a first display position of the plurality of display positions displays a first trigger symbol of the plurality of trigger symbols based on a first visual element of the plurality of visual elements that is uniquely associated with the first display position of the plurality of display positions containing the first trigger symbol of the plurality of trigger symbols, (See transition from Fig. 3 to Fig. 4, based on a presence of scatter trigger symbols 38, the bonus reel 15 is illuminated with bonus symbols ¶ 46, the 5 bonus symbols are each valued at 50 credits hence the award is modified from 100 in Fig. 3 to 350 in Fig. 4.) 
Regarding Claims 2, 9, 15: See ¶ 43 the bonus/peripheral reels are spun independent of the main reels 13. 
Regarding Claim 3, 10, 16: See ¶ 44, the main reel symbols may be weighted hence their value may change and they are “dynamically selected.” 
Regarding Claim 6: See Fig. 1, credit input device 18. 
Regarding Claims 7, 13, 18, 20: See e.g., ¶ 27, each spin is random thus with each play of the game, the processor generates different visual elements in both the main and bonus array. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715